Citation Nr: 0201905	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-20 161A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during hospitalization at the St. 
John Medical Center, Tulsa, Oklahoma, from May 5 through May 
19, 1999.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION
 
The veteran served on active duty from February 1949 to June 
1952.

This case came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma.  

In a January 2001 decision, the Board denied the veteran's 
claim of entitlement to reimbursement of unauthorized medical 
expenses.  The Board's decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court was notified of the veteran's death and in an Order 
dated on September 26, 2001, the Court held that pursuant to 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), substitution of 
the appellant was not permissible, and that under such 
circumstances the only remedy was to vacate the Board 
decision and to dismiss the appeal.  As a result, the Court 
vacated the Board's January 2001 decision and dismissed the 
appeal. 



FINDING OF FACT

A copy of a Certificate of Death in the claims file shows 
that the veteran died on April [redacted], 2001.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



